Citation Nr: 1618382	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a nasal deformity.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently returned to the RO in Los Angeles, California.  

In September 2015, the Board reopened the Veteran's claim for service connection for a nasal deformity and remanded for further development.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for PTSD and a heart condition, entitlement to a TDIU, and entitlement to a higher initial disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's nasal deformity diagnosed as, deviated nasal septum, had its onset in service.



CONCLUSION OF LAW

The criteria for service connection for deviated nasal septum have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the medical evidence of record confirms a diagnosis of deviated nasal septum.  See October 2015 VA Examination Report.  

Service treatment records (STRs) reflect treatment for a skin tag on the right nostril in January 1969.  However, the STRs are negative for complaints, findings, diagnosis, or treatment related to a nose injury.  In a January 2014 written statement, the Veteran reported that he was hit in the nose by the butt of a rifle during basic training in August 1968.  He stated that although the trauma caused a bump on his nose and a nose bleed, he was not sent to the infirmary because he was told that his nose was not broken, which he stated explained why there was no record made of the incident.  He reported that he has had problems with breathing since the 1968 military trauma.  An August 1974 VA plastic surgery record reflects the Veteran's report of having sustained a nasal deformity due to having been hit in the nose by the butt of a rifle approximately three years prior.  The Veteran underwent rhinoplasty at that time.  The Veteran's statements are competent and credible evidence tending to establish the occurrence of the claimed events.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Thus, the Board finds that the claimed in-service event occurred.  

Finally, there is medical evidence linking the Veteran's deviated nasal septum to his in-service trauma.  The October 2015 VA examiner opined that the Veteran suffered a nasal bone fracture in the past and documentation of the subsequent surgery establishes a temporal relationship between his service and his military trauma. 

As there is no evidence to the contrary and given the Veteran's competent and credible report that his nasal deformity had its onset in service and has continued since service, the Board finds that the evidence supports his claim for service connection for a deviated nasal septum.  As such, service connection is warranted.  


ORDER

Service connection for deviated nasal septum is granted.


REMAND

Regarding the claims for an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to service connection for a heart condition and PTSD, and entitlement to a TDIU, in June 2015, the Veteran submitted a notice of disagreement (NOD) in response to a May 2015 rating decision.  However, no statement of the case (SOC) has been issued regarding these claims.  Under the circumstances, the Board is obliged to remand these issues to the RO for the issuance of a SOC to the Veteran.  Manlincon v. West, 12 Vet. App 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the NOD filed as to entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to service connection for a heart condition and PTSD, and entitlement to a TDIU.  The Veteran should additionally be informed that in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issues, the AOJ should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, issuing a SSOC, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


